﻿Mr. President, it gives me personally, and the entire Botswana delegation, great pleasure and satisfaction that you, a representative of the United Republic of Tanzania, a country with which Botswana has the most cordial of relations, have been elected President of the thirty- fourth session of the General Assembly. Your election speaks eloquently of your diplomatic experience and attests to your competence. It is a source of pride to Africa. While congratulating you, I also wish to thank your predecessor, whose presidency of the last session was impeccable. To the Secretary-General, Mr. Kurt Waldheim, goes our special commendation for the dedication with which he has devoted himself in the past, and continues to devote himself at present, to grappling with the many world problems that face our Organization. His faith in the role played by the United Nations, his vision of its capabilities in the political, economic, social and humanitarian fields, and his determination to translate that faith and vision into a fulfilment of the objectives for which this Organization was created, have been a source of inspiration to many of us. We wish him continued strength and good health.
302.	From the outset I wish to reaffirm Botswana's unswerving commitment to the ideals of our Organization. Although the United Nations has not always lived up to our highest expectations, it has proved itself to be the best forum yet, where all nations, regardless of size or economic circumstances, can meet to seek ways of resolving the various burning issues of our time.
303.	The United Nations has always aspired to universality in its membership in order to enhance the world-wide exchange of ideas. We are pleased, therefore, to welcome Saint Lucia into this comity of nations. We congratulate the Government and people of that State on the occasion of the admission of their country to the United Nations.
304.	The Good Book tells us that in the midst of life we are in death, and we therefore remember with affection our esteemed friend and neighbour Mr. Agostinho Neto, the President of the People's Republic of Angola, a great freedom fighter and statesman. His passing is a loss not only to Angola but to all of us, especially to those in southern Africa who are still struggling to liberate their countries from racism and minority rule, for he was totally committed to their cause. Our condolences go to the family of the late President and to the Government and people of Angola.
305.	Multiple aspects of building the New International Economic Order to provide practical solutions for the real problems besetting the world economy have been discussed in various forums. What is required now is a firm resolve to create a suitable atmosphere in which positive results can be obtained towards finalizing the detailed modalities by means of which resolutions may be put into practice at the global, regional and sub regional levels. Only concerted, serious efforts and political goodwill on the part of all concerned will make the New International Economic Order a matter of practical reality. Action in that direction has already begun, but there is still a long way to go.
306.	We are happy that an agreement has been reached on the fundamental elements of the Common Fund. We earnestly hope that final negotiations for making this institution operative will not be prolonged by divergent views on the utilization of the facility. The decision that the Common Fund would extend the use of its finances, through its second window, to measures other than for stocking commodities, is a major development.
307.	The Second General Conference of UNIDO held in Lima, Peru, in 1975 recognized the low share contributed by developing countries to total world industrial production and declared that efforts should be made to increase their share to the maximum extent possible. Later in the same year, the General Assembly endorsed the Lima Declaration and Plan of Action on Industrial Development and Co-operation and asked UNIDO to organize consultations in the industrial field between developed and developing countries. Consultations on leather and leather products were held at Innsbruck, Austria and interested countries, including Botswana, have since sought assistance from UNIDO in keeping with the decision to encourage participation by developing countries in industrial production. Such efforts to put into practice the intentions of international forums should be appreciated and encouraged.
308.	Botswana welcomes the establishment of UNIDO as a specialized agency of the United Nations and hopes it will be provided with sufficient resources to enable it to perform its task.
309.	The Second United Nations Development Decade and its International Development Strategy are drawing to a disappointing close. My delegation is rather concerned that that fact has not sufficiently aroused in us, as an international community, a sense both of urgency and seriousness of purpose. We are still talking about protectionism. We are churning out more strategies with an even higher degree of disagreement. In the meantime, the special session of the General Assembly to establish the new international development strategy for the 1980s, to be held in 1980, is fast approaching.
310.	Botswana is a land-locked country. Among its serious disadvantages is its geographical position in southern Africa. It is almost entirely surrounded by racist, minority-ruled States which face actual or contemplated economic sanctions and boycotts, the effects of which Botswana cannot escape. We look forward to the forthcoming United Nations Conference on the Least Developed Countries at which we hope that measures will be taken to lay down rational and equitable criteria—other than those of gross national product and balance of payments—for that group of countries, and to provide programmes of assistance to increase their self-reliance and strengthen their independence.
311.	Botswana is greatly encouraged by the growing awareness on the part of developing countries of the vital importance of developing our collective self- reliance. Our varied resources should go to meet our varied needs. Regional and interregional co-operation should be fostered much more actively, with international support.
312.	Fifteen years ago when the first session of UNCTAD was held, shock, dismay and resistance were displayed at the then tentative discussion of revising terms of trade, of identifying a resource gap and of a proposal for a generalized system of preferences. One could take the position after 15 years and endless conferences, when these are still agenda items, that little has been achieved. It is certainly true that, given the needs of my people and of the rest of the world, too little has been accomplished. It gives one some comfort, however, that there is now virtually universal recognition that the international economic arrangements which have evolved over generations are inadequate for everyone, and that modification alone is not what we seek. Those arrangements must be reformed, restructured, recreated and revolutionized. Both the will and the method to regroup are as yet inadequate, but both developed and developing countries are gradually recognizing that they have some interests which converge and that even their divergent interests need not be completely irreconcilable. Nothing much has yet been accomplished, save the basis for accomplishment.
313.	Almost two decades ago, the General Assembly adopted resolution 1514 (XV) which heralded the ac-cession of many countries, including Botswana, to in-dependence. That was one of the greatest achievements of the United Nations. It is a sad commentary on our times to have to acknowledge that there remain a few colonial situations where the oppressed are still struggling to free themselves from domination and where oppression still clings desperately to power in a last- ditch but futile stand against the inexorable march of history and inevitable change.
314.	The question of Western Sahara remains on our agenda despite the numerous General Assembly resolutions affirming the inalienable right of the Saharan people to self-determination and independence. Botswana has always supported the cause of the Saharan people because we hold sacred the right of any people to determine their own destiny. At its recent sixteenth ordinary session of the Assembly of Heads of State and Government at Monrovia, the OAU emphasized the urgent need to enable the Saharan people to exercise that right. We oppose Morocco's expansionism while we applaud the Government of Mauritania for abandoning its claim to Western Sahara and its recognition of the right of the people of that Territory to self-determination and independence. We urge the General Assembly to pronounce itself unequivocally on that issue.
315.	We support the efforts being made by the Republic of the Comoros to achieve its territorial integrity and political unity through the reintegration of the island of Mayotte with the rest of the archipelago. 
316.	We oppose the occupation of Cyprus by foreign forces and call for their immediate withdrawal. We regret the lack of progress in the intercommunal talks aimed at finding a just and lasting solution based on the Kyprianou-Denktas agreement of 19 May 1979. We urge the parties concerned to enter into serious negotiations so that non-aligned Cyprus can soon be united and live peacefully with its neighbours.
317.	My country recognizes the Palestinian question as the core of the Middle East problem and believes that any agreement which fails to take full cognizance of that reality cannot hope to achieve the desired lasting solution to the problem. The question of Palestine should not be seen merely as a refugee problem, but as a question of the recognition of the legitimate right of the Palestinian people to determine their own future and to establish their own State. Due recognition should be given to the need for the PLO, as the representative of the Palestinian people, to participate in any dialogue designed to secure peace in the Middle East. Very strong concern should be expressed regarding the provocative act of the establishment of settlements in occupied areas.
318.	Botswana affirms the right of all States in the Middle East to live in peace within secure and recognized boundaries. The search for an acceptable solution is an ongoing process and none can claim to have completed it yet. Botswana therefore urges all the parties involved to continue together to seek a settlement on a comprehensive and durable peace in the Middle East.
319.	The aspiration of the Korean people to unite their divided country deserves the continued and objective support and encouragement of this Organization. We respect their expressed desire to have the discussion of the problem left to the Korean people themselves since only by that means can the hegemonistic support of one side or the other be eliminated. We urge the big Powers involved in the Korean issue to remove all the obstacles to the peace and security of the peninsula and exhort the Koreans of North and South to resume, without further delay, the dialogue aimed at unification of their country.
320.	Another area of concern to Botswana as Hinterland State of the Indian Ocean is the creation of a zone of peace over those waters. We have observed with great concern the increasing military presence of the great Powers in the Indian Ocean over the past few years. Botswana supports the creation of peace zones wherever and whenever feasible, for we believe that the existence of such zones reduces the number of flashpoints and contributes towards disarmament. We therefore call upon the great Powers and other users of the Indian Ocean to co-operate in creating a zone of peace in the Indian Ocean, in accordance with the 1971 United Nations Declaration.
321.	The United Nations Territory of Namibia is still illegally occupied by South Africa despite the numerous United Nations resolutions calling upon it to withdraw from that Territory. The General Assembly is aware of the fact that progress in the Namibia issue came to a virtual halt when South Africa disputed the accuracy of the Secretary-General's report, and that the hopes raised by the diplomatic efforts of the five Western Powers for an early solution have been sorely disappointed despite the concessions made by SWAPO in the interest of a peaceful settlement. South Africa delayed progress towards United Nations-supervised elections and Namibian independence by insisting that SWAPO bases in neighbouring States should be monitored by the United Nations Transition Assistance Group and by rejecting the restriction of SWAPO freedom fighters to their bases in Namibia. In the meantime, it was introducing changes in Namibia which cast serious doubt on its willingness to co-operate with the United Nations, the five Western Powers and SWAPO to end the war. The Constituent Assembly was upgraded to the status of a National Assembly with legislative powers. This is a direct contradiction of South Africa's assurances that the bogus elections of 4 December 1978 would in no way alter the status of Namibia and is in defiant contempt for Security Council resolution 439 (1978) which declared them null and void. The harassment and arbitrary arrest and detention of the members of SWAPO continues. This can only be interpreted as an attempt to stifle opposition through intimidation. The appointment of the Chairman of the Broederbond as Administrator-General of the Territory lends itself to diverse interpretations.
322.	Attacks launched against Angola and Zambia from this international Territory are a direct challenge to international peace as well as to the United Nations itself. If all these policies do not add up to an attempt to obstruct progress —despite the assurances of the "open door"— it is difficult to say what would.
323.	The international community should resist any attempt by South Africa to side-track the issue and should continue to support both the struggle of the people of Namibia for self-determination and the initiatives to bring that struggle to a successful end. The Namibian problem must be resolved without further delay if we are to arrest the impending disaster.
324.	Botswana congratulates SWAPO on its readiness to co-operate in advancing the course of a peaceful settlement. We welcome the resumption of negotiations to resolve the problem. We hope that the constructive proposal of a demilitarized zone along the Namibian border will be seen as a genuine effort to reassure South Africa of the continued determination of the front-line States to secure honourable independence for Namibia.
325.	The war of liberation in Rhodesia continues to exact a heavy toll on the inhabitants of that country. In August the Rhodesia regime conceded that 600 people has been killed that month. This was the highest figure reported for any given month throughout the entire history of the war. On 27 September, the Rand Daily Mail, a South African newspaper, reported that 569 people had been killed thus far in the month of September. Attacks against the neighbouring States of Angola, Botswana, Mozambique and Zambia have also increased not only in frequency but also in intensity and in the degree of adventurism with which they are carried out. In early September military headquarters in Rhodesia reported their having made land and air attacks against troops of the Mozambican army in addition to guerrilla bases. A week ago the rebel regime mounted a five-day incursion into Mozambique as a so-called self-defence operation. 
326.	Such attacks not only bring suffering and death, they also destroy much property—bridges, hospitals, schools, fuel dumps—and inflict economic hardships upon innocent people. The number of refugees in the neighbouring countries is also mounting.
327.	As a Commonwealth country, Botswana is party to the Final Communique' of the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka in August, which led to the Constitutional Conference on Zimbabwe now being held in London. We reaffirm our commitment to genuine majority rule for the people of Zimbabwe and to all the necessary internationally acceptable steps to be taken to achieve independence for the Territory. We note the optimism for progress expressed by Lord Carrington, the United Kingdom Secretary of State for Foreign and Commonwealth Affairs, while we appreciate the difficulties which still remain. We are hopeful that the hardships, killings, destruction of property and homelessness suffered by the people of Rhodesia will strengthen the resolve of all those involved in the discussions to reach a settlement acceptable to all. In the meantime, and in the interest of progress and peace, Botswana wishes to urge those who are not directly involved in the Rhodesia issue to refrain from making such pronouncements or initiating such actions as can only hinder and frustrate these delicate negotiations. I refer in particular to any talk of the lifting of sanctions either to facilitate trade or for any other reason whatever. Our best service to the people of Rhodesia at this stage is to encourage them to continue negotiations to resolve the dispute and achieve an internationally acceptable settlement.
328.	Fundamental to the political problems of southern Africa is the practice of apartheid, a system of human relationships based on a theory of racial inequalities which has been given institutionalized expression in the policy of separate development and which has been entrenched in law.
329.	New realities, which even South Africa must acknowledge, have been brought to bear by the United Nations General Assembly and its Charter and commit-tees, the accession of colonial territories to independence, the OAU and its principles and objectives, which are aimed at the liberation of peoples still under racist minority domination and, more recently, by the defeat of Portuguese imperialism in Africa.
330.	As a logical extension of its policy of apartheid, South Africa created the so-called independent Bantustans for separate and vertical development. In our view, these divisions—this separation of people—is designed to arouse and foment ethnic animosities, and to destroy the unity of nationalism. Botswana, with the rest of the international community, does not recognize those Bantustans. We wish that our brothers in those Bantustans could understand the reasons for our position. It is not that we begrudge them independence while we enjoy ours—no. Nor is it for any reason other than that we are opposed to racism, apartheid and the ethnic separation of people which denies them the sharing of political power in their own country. The people of South Africa themselves, whether as liberation movements or even as Soweto schoolchildren, have begun much more actively to challenge the status quo.
331.	We are aware of the reported expression of concern by some rulers of South Africa on subjects ranging from the opening of restaurants and the extension of trade-union rights to Africans, to the notorious Mixed Marriages Act and the Immorality Act. But these are peripheral to the central issue, which is: one South Africa for all South Africans, black and white, equal and free. Until this is achieved, the struggle for liberation is bound to continue.
332.	Unrest and bloodshed could be rendered un-necessary only if South Africa would engage in dialogue among all its nationals to end racism and apartheid and acknowledge the inalienable right of all its people to citizenship.
333.	The Secretary-General, in his report on the work of the Organization, pointed, as indeed you yourself did, Mr. President, to the human tragedy of displaced persons and refugees and to the positive results achieved at the Arusha meeting on African refugees and the Geneva meeting on South-East Asian refugees and displaced persons held on 20 and 21 July 1979. We note with gratitude the commitment of additional assistance to refugees made by States Members of this Organization.
334.	With over 10 million refugees in the world, 4 million of whom are in Africa alone, we have a problem of great magnitude which calls for bold, co-operative and imaginative measures. Our first task as Members of the United Nations, and one that lies within our competence, is to create in our own States such conditions as will ensure the security of all our citizens and even guarantee a safe return to those willing to go back to their homes.
335.	In countries still suffering from minority rule and racism, refugees must be viewed as part of the liberation process, a result of the people's struggle for the right to self-determination. States Members of the United Nations should therefore match their commitment to the emancipation and liberation of oppressed peoples with the acceptance of their answerability, and therefore responsibility, for their welfare. The burden should not be left solely to the countries of first asylum, among which are the world's poor. Distance from the centres of war and strife should provide no excuse for non-participation.
336.	Botswana is grateful for the assistance it has received from individual States, non-governmental organizations and the United Nations High Commissioner for Refugees. For its part, Botswana will continue, to the extent of its limited resources and in fulfilment of its internationalist duty, to give asylum and care to our fellow-men from the minority-ruled countries of southern Africa.
337.	In the final analysis, however, the only lasting solution to this problem is the removal of its root- causes: colonialism, oppression, the denial of basic human rights, and conflicts among nations.
338.	It may sound strange that an arid, land-locked country such as Botswana should show interest in the Third United Nations Conference on the Law of the Sea. Yet it is true not only that we attach great importance to it but that we hope and urge that the interests of developing and disadvantaged States like Botswana will be taken into account in the formulation of the envisaged convention on the law of the sea. 
339.	We regret that the final outcome of that Conference is still uncertain and that the modest but essential conditions for the acceptance of the regime of the law of the sea put forward by the developing countries seem to be being used by the industrialized nations to block a successful conclusion to that historic Conference. My delegation appeals to those nations to ensure that the outstanding issues do not frustrate progress.
340.	The bilateral and international relations of the Republic of Botswana are governed by its respect for the sovereign equality of States. We recognize that the diversity of ideological orientations among States stems, in many ways, from their varied colonial and historical experience and the means and methods of their liberation—a development from a prevailing set of circumstances at a given time and place.
341.	We respect the uniqueness of the circumstances in which political philosophies have evolved and continue to evolve in different countries. We seek and expect respect for the integrity of our own peculiar history and independence as we do for those of others. We value our political and economic system but we do not assume that it should be imposed on others or theirs on us. We are non-aligned and we uphold the principles of non-interference in the internal affairs of others, and peaceful coexistence among States.
342.	All too often the historical and cultural differences from which a diversity of political, economic and social systems has developed and is still developing are perceived and used as bases for division, and not for the strengthening of the international community. This, in the view of Botswana, is an unfortunate development, for to choose one's position, whether for or against another's ideology, is to risk losing one's own integrity, one's own independence and the opportunity to build on diversity.
343.	It is in the light of these principles that the position of Botswana in international affairs should be understood.
